        

EXHIBIT 10.9


TAX MATTERS AGREEMENT        
This Tax Matters Agreement (the “Agreement”), dated as of October 21, 2013, is
by and among Caesars Entertainment Corporation, a Delaware corporation (“CEC”),
and Caesars Interactive Entertainment, Inc., a Delaware corporation (“CIE”), and
all of its direct and indirect Subsidiaries (CIE and its Subsidiaries shall be
collectively referred to herein as the “CIE Companies”).
WHEREAS, the CIE Companies are members of the affiliated group of corporations
(within the meaning of Section 1504 of the Code) of which CEC is the common
parent corporation (the “CEC Consolidated Group”), which files a consolidated
federal income tax return and combined and consolidated state income tax
returns;
WHEREAS, CEC desires to form Caesars Growth Partners, LLC, a Delaware limited
liability company (“Growth Partners”), a new growth-oriented entity to be owned
by certain of CEC’s Subsidiaries and participating CEC stockholders;
WHEREAS, subject to certain conditions, HIE Holdings, Inc., a Delaware
corporation (“HIE Holdings”), will contribute approximately 119,047 shares of
common stock of CIE, $.001 par value per share, constituting all of the shares
of common stock of CIE held by it, to Growth Partners (or its designated direct
or indirect Subsidiary) in exchange for class B non-voting membership interests
in Growth Partners (the “CIE Contribution”);
WHEREAS, upon the closing of the CIE Contribution, CEC will no longer own any
shares of common stock of CIE, and the CIE Companies will no longer be included
in the CEC Consolidated Group;
WHEREAS, CEC and the CIE Companies desire to set forth their agreement regarding
the allocation of Taxes, the filing of Tax returns, the administration of Tax
contests and other related Tax matters.
NOW, THEREFORE, in consideration of the mutual obligations and undertakings
contained herein, the parties agree as follows:

ARTICLE I

DEFINITIONS
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and the plural
forms of the terms defined):
    “Affiliate” means any corporation (including any Subsidiary not organized as
a corporation electing to be taxed as a corporation for federal or state income
Tax



Doc#: US1:7861526v14

--------------------------------------------------------------------------------

2

purposes) which is a Member of the CEC Consolidated Group or a State Affiliated
Company.
“CEC” shall have the meaning set forth in the Preamble.
“CEC Consolidated Group” shall have the meaning set forth in the Preamble.
“CIE” shall have the meaning set forth in the Preamble.
“CIE Companies” shall have the meaning set forth in the Preamble.
“CIE Contribution” shall have the meaning set forth in the Preamble.
“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto, as in effect for any applicable taxable period.
“Consolidated Return” means any Tax Return with respect to United States federal
income Taxes filed on a consolidated basis in which CIE or any of the CIE
Companies joins in the filing of such Tax Return (for any taxable period or
portion thereof) with CEC or one or more Members of the CEC Consolidated Group.
“Deconsolidation Date” means the date on which the CIE Contribution occurs.
“Federal Separate Tax Liability” shall have the meaning set forth in Section
3.02(b).
“Final Determination” shall mean the final resolution of liability for any Tax
for a taxable period (i) by Internal Revenue Service Form 870 or 870−AD (or any
successor forms thereto), on the date of acceptance by or on behalf of the
Internal Revenue Service (the “IRS”), or by a comparable form under the laws of
other jurisdictions; except that a Form 870 or 870−AD or comparable form that
reserves (whether by its terms or by operation of the law) the right of the
taxpayer to file a claim for a refund and/or the right of the Taxing Authority
to assert a further deficiency shall not constitute a Final Determination; (ii)
by a decision, judgment, decree, or other order by a court of competent
jurisdiction, which has become final and may not be appealed; (iii) by a closing
agreement or accepted offer in compromise under Section 7121 or 7122 of the
Code, or comparable agreements under the laws of other jurisdictions; (iv) by
any allowance of a refund or credit in respect of an overpayment of Tax, but
only after the expiration of all periods during which such refund may be
recovered (including by way of offset) by the Tax imposing jurisdiction; or (v)
by any other final disposition, including by reason of the expiration of the
applicable statute of limitations.
“Growth Partners” shall have the meaning set forth in the Preamble.
“HIE Holdings” shall have the meaning set forth in the Preamble.



Doc#: US1:7861526v14

--------------------------------------------------------------------------------

3

“Indemnification Tax Benefit” means a reduction in the Tax liability (or
increase in a refund or credit or any item of deduction or expense) of a
taxpayer for any taxable period. Except as otherwise provided in this Agreement,
an Indemnification Tax Benefit will be deemed to have been realized or received
from a Tax Item in a taxable period only if and to the extent that the Tax
liability of the taxpayer, for such period, after taking into account the effect
of the Tax Item on the Tax liability of such taxpayer in the current period and
all prior periods, is less than it would have been had such Tax liability been
determined without regard to such Tax Item.
“Indemnified Party” means any person that is seeking indemnification from an
Indemnifying Party pursuant to the provisions of this Agreement.
“Indemnifying Party” means any person from which an Indemnified Party is seeking
indemnification pursuant to the provisions of this Agreement.
“Independent Firm” means a nationally recognized law or accounting firm;
provided, however, that such term shall not include any accounting firm that
performs or has performed audit services with respect to CEC or CIE.
“Member” has the meaning assigned in Treasury Regulation Section l.1502−1.
“Payment Period” shall have the meaning set forth in Section 8.04.
“Separate Return Taxable Income” means, with respect to each taxable period and
each state for which the allocation is being computed, the amount of income
calculated by multiplying the separate entity’s Tax base for that state by the
separate entity’s apportionment formula for that state, and taking into
consideration nonapportionable items of income for that separate entity. If two
or more entities are being treated as a separate group for purposes of this
Agreement, “Separate Return Taxable Income” is computed as described above for
the group as a whole, and not for each entity in that group. The Tax
attributable to the Separate Return Taxable Income for any taxable period in any
state is calculated by applying the statutory rate for that state to the
Separate Return Taxable Income for the taxable period. If during any taxable
period the CIE Companies cease to be State Affiliated Companies in any state,
the “Separate Return Taxable Income” for such taxable period in such state shall
be calculated as if the taxable period of the CIE Companies ended on the date
that the CIE Companies cease to be State Affiliated Companies in such state.
“Separate Tax Liability” means the Federal Separate Tax Liability and the State
Separate Tax Liability, as applicable.
“State Affiliated Companies” means all corporations (including Subsidiaries not
organized as corporations electing to be taxed as a corporation for federal or
state income Tax purposes) that CEC reasonably determines will be required to be
included in a State Combined or Consolidated Return with CEC as the common
parent



Doc#: US1:7861526v14

--------------------------------------------------------------------------------

4

under applicable law or that any jurisdiction determines under applicable law
will be included in a State Combined or Consolidated Return with CEC as the
common parent.
“State Combined or Consolidated Return” means a single state or local income Tax
Return filed for multiple legal entities, including estimated Tax payment
filings.
“State Group” means any group of corporations filing a State Combined or
Consolidated Return.
“State Separate Tax Liability” shall have the meaning set forth in Section
4.02(c).
“Subsidiary” means a corporation, limited liability company, partnership or
other entity, whether or not such entity is treated as such for Tax purposes.
“Tax” or “Taxes” means any and all forms of taxation, whenever created or
imposed by a Taxing Authority, and without limiting the generality of the
foregoing, shall include net income, alternative minimum, estimated, gross
income, sales, use, ad valorem, gross receipts, value added, franchise, profits,
license, transfer, recording, withholding, payroll, employment, social security,
unemployment, excise, severance, stamp, occupation, premium, property,
inventory, windfall profit, custom duty, or other tax, governmental fee or other
like assessment, impost, levy or charge of any kind whatsoever, together with
any related interest, penalties, or other additions to Tax, or additional
amounts imposed by any such Taxing Authority.
“Taxing Authority” means a national, federal, state, local, foreign, municipal,
or any other governmental authority responsible for the administration of any
Tax.
“Tax Benefit” means an amount by which the Tax liability of the CIE Companies is
reduced (including without limitation, by deduction, reduction of income by
virtue of increased Tax basis or otherwise, entitlement to refund, credit or
otherwise and including through a carryback to a prior taxable period)
calculated on a “with and without” basis.
“Tax Benefit Item” means any net operating loss, unused foreign Tax credit,
unused investment credit, unused charitable deduction, unused capital loss, or
similar unused Tax benefit item arising with respect to the CIE Companies in a
given taxable period, computed as though the CIE Companies had independently
filed a federal or state income Tax Return for all relevant taxable periods
including all of the CIE Companies.
“Tax Controversy” shall have the meaning set forth in Section 7.02.



Doc#: US1:7861526v14

--------------------------------------------------------------------------------

5

“Tax Item” means any item of income, gain, loss, deduction, expense or credit,
or other attribute that may have the effect of increasing or decreasing any Tax
liability.
“Tax Return” means any return, report, filing, declaration forms, questionnaire
or other document, including requests for extensions of time, filings made with
estimated Tax payments, claims for refund and amended returns, that may be filed
for any taxable period with any Taxing Authority in connection with any Tax or
Taxes (whether or not a payment is required to be made with respect to such
filing) or any information reporting requirement.
“Transaction Agreement” means that certain Transaction Agreement, by and among
CEC, HIE Holdings, Inc., Growth Partners and the other parties thereto, dated as
of October 21, 2013, as amended from time to time in accordance with its terms.
ARTICLE II    

PREPARATION AND FILING OF TAX RETURNS
Section 2.01    Federal Income Tax Returns.
(a)    CEC shall timely prepare and file, or cause to be timely prepared and
filed, in a manner consistent with past practice, all federal income Tax Returns
(including any amended Tax Returns) for the CEC Consolidated Group, provided
that the CIE Companies shall have the right to review and comment on the portion
of such Tax Returns relating to the CIE Companies within a reasonable period of
time prior to filing, and CEC shall consider in good faith any such comments
prior to filing. For each taxable period for which they are treated as Members
of the CEC Consolidated Group, the CIE Companies shall provide to CEC all
financial data and any other information and documentation reasonably requested
by CEC for such taxable period on a timely basis, as reasonably determined by
CEC, in order for CEC to timely prepare and file the federal income Tax Returns
for the CEC Consolidated Group.
(b)    For any taxable period for which the CIE Companies are not treated as
Members of the CEC Consolidated Group, which the parties acknowledge will be any
taxable period beginning after the Deconsolidation Date, the CIE Companies will
be responsible for filing their own federal income Tax Returns.
Section 2.02    State and Local Income Tax Returns.
(a)    CEC shall timely prepare and file, or cause to be timely prepared and
filed, in a manner consistent with past practice, all State Combined or
Consolidated Returns for State Affiliated Companies, provided that the CIE
Companies shall have the right to review and comment on the portion of such Tax
Returns relating to the CIE Companies within a reasonable period of time prior
to filing, and CEC shall consider in good faith any such comments prior to
filing. For each taxable period for



Doc#: US1:7861526v14

--------------------------------------------------------------------------------

6

which they are treated as State Affiliated Companies, the CIE Companies shall
provide to CEC all financial data and any other information and documentation
reasonably requested by CEC for such taxable period on a timely basis, as
reasonably determined by CEC, in order for CEC to timely prepare and file the
State Combined or Consolidated Returns.
(b)    For any taxable period for which the CIE Companies are not treated as
State Affiliated Companies for a particular state, CEC shall provide the CIE
Companies with reasonable advance notice at the end of the relevant taxable
period that the CIE Companies will not be treated as State Affiliated Companies,
and the CIE Companies will be responsible for filing, if appropriate, their own
state income Tax Returns for such state.
Section 2.03    Other Tax Returns. The CIE Companies shall timely prepare and
file, or cause to be timely prepared and filed all appropriate Tax Returns or
other filings relating to all Taxes attributable to the CIE Companies’ business
other than those described in Sections 2.01(a) and 2.02(a) of this Agreement.

ARTICLE III    

ALLOCATION AND PAYMENT OF CONSOLIDATED FEDERAL TAXES
Section 3.01    Payment of Consolidated Federal Income Tax. CEC shall be
responsible for the remittance of all payments of federal income Tax, including
estimated Tax, due with respect to the CEC Consolidated Group. Subject to
Section 6.04, for the taxable period of the CIE Companies ending on the
Deconsolidation Date, the CIE Companies shall pay to CEC, at the times provided
by Section 3.04, the amounts determined under Section 3.02 of this Agreement
with respect to such taxable period.
Section 3.02    Allocation of Federal Income Tax. The federal income Tax
liability of the CIE Companies for any federal income Tax Return filed by the
CEC Consolidated Group that includes the CIE Companies that is governed by the
second sentence of Section 3.01 shall be calculated in the following manner:
(a)    Any allocation of Tax pursuant to this Article III shall be computed
between the CIE Companies (and any Subsidiaries of the CIE Companies formed
after the date of this Agreement that are also Members of the CEC Consolidated
Group) as one group and all other Members of the CEC Consolidated Group as a
separate group.
(b)    Federal income Tax will be allocated to the CIE Companies based on the
Tax the CIE Companies would have paid had they independently filed a federal
income Tax Return for such taxable period including all of the CIE Companies
(such Tax, the “Federal Separate Tax Liability). For purposes of this Section
3.02(b), the CIE Companies’ Tax liability shall be reduced by the CIE Companies’
carrybacks and



Doc#: US1:7861526v14

--------------------------------------------------------------------------------

7

carryovers of federal Tax Benefit Items from other taxable periods to the extent
such federal Tax Benefit Items do not give rise to a payment pursuant to Section
3.03.
Section 3.03    Federal Tax Benefit Items. CEC shall pay to the CIE Companies in
accordance with Section 3.04 of this Agreement, the amount, if any, by which one
or more federal Tax Benefit Items reduced the federal income Tax liability of
the CEC Consolidated Group for any taxable period for which a Consolidated
Return is filed by CEC after the date of this Agreement. For purposes of
computing the amount of the payment described in this Section 3.03, one or more
federal Tax Benefit Items shall be considered to have reduced the CEC
Consolidated Group’s federal income Tax liability in a given taxable period by
an amount equal to the difference, if any, between (i) the amount of the CEC
Consolidated Group’s federal income Tax liability for the taxable period
computed without regard to such federal Tax Benefit Item or Items and (ii) the
amount of the CEC Consolidated Group’s federal income Tax liability for the
taxable period computed with regard to such federal Tax Benefit Item or Items.
Section 3.04    Payment.
(a)    The computation of the federal income Tax allocations, as well as any
required payment to and from CEC, shall be made within sixty (60) days after CEC
makes a payment to, or receives a payment credit or offset from, any Taxing
Authority pursuant to this Article III. Any required payment to and from CEC
shall create a payable or receivable, as applicable, which shall be settled with
a cash payment in accordance with the terms of this Agreement. The allocation
and payment of Taxes under this Article III shall be made at the reasonable
discretion of CEC, provided that the CIE Companies shall be entitled to review
and comment on such allocations and computations, and CEC shall consider in good
faith any such comments of the CIE Companies with respect to such allocations
and computations.
(b)    The same method used for the calculation of estimated Tax for the CEC
Consolidated Group shall be used to calculate the amount of estimated Tax
allocated to the CIE Companies. With regard to any estimated Tax that is
calculated based upon income of a prior taxable period, the payments under this
Agreement shall also be calculated based upon such income and appropriate
adjustments made when the final Tax Return is filed with respect to such
estimated Tax. For estimated Tax calculated in any other manner, the payments
under this Agreement shall be determined based upon the principles of Section
3.02 of this Agreement.
Section 3.05    Carrybacks. In the event any federal Tax Benefit Item for any
taxable period after the CIE Companies cease being Members of the CEC
Consolidated Group is eligible to be carried back to a taxable period while the
CIE Companies were Members of the CEC Consolidated Group, the CIE Companies
shall, where possible, elect to carry such federal Tax Benefit Item forward to
subsequent taxable periods. If the CIE Companies are required by law to carry
back any such federal Tax Benefit Item, the CIE Companies shall be entitled to a
payment from CEC to the



Doc#: US1:7861526v14

--------------------------------------------------------------------------------

8

extent that such a payment would be required under the terms of Section 3.03 of
this Agreement.
ARTICLE IV    

ALLOCATION AND PAYMENT OF

COMBINED/CONSOLIDATED STATE AND LOCAL TAXES
Section 4.01    Payment of Combined/Consolidated State and Local Income Tax. CEC
shall be responsible for the remittance of all payments of state income Tax,
including estimated Tax, due with respect to State Combined and Consolidated
Returns filed for State Affiliated Companies. Subject to Section 6.04, for the
taxable period of the CIE Companies ending on the Deconsolidation Date, the CIE
Companies shall pay to CEC, at the times provided by Section 4.03, the amounts
determined under Section 4.02 of this Agreement with respect to such taxable
period.
Section 4.02    Allocation of Combined/Consolidated State and Local Income Tax.
The state income Tax liability of the CIE Companies for each State Combined or
Consolidated Return filed by CEC that includes the CIE Companies that is
governed by the second sentence of Section 4.01 shall be calculated in the
following manner:
(a)    An allocation of Tax or payment attributable to a state Tax Benefit Item
pursuant to this Article IV shall be made to the CIE Companies only if CEC
reasonably determines that the CIE Companies have a nexus presence in a state
taxing jurisdiction for which the allocation of Tax or payment attributable to a
state Tax Benefit Item is being determined.
(b)    Any allocation of Tax pursuant to this Article IV shall be computed
between the CIE Companies (and any subsidiaries of the CIE Companies formed
after the date of this Agreement that are also State Affiliated Companies) as
one group and all other State Affiliated Companies as a separate group.
(c)    If the CIE Companies as a group have Separate Return Taxable Income, a
state income Tax liability will be allocated to the CIE Companies in an amount
equal to (i) the Separate Return Taxable Income of the CIE Companies for that
taxable period, multiplied by (ii) the applicable statutory rate for such state
(such Tax liability, the “State Separate Tax Liability”). For purposes of this
Section 4.02(c), the CIE Companies’ allocated Tax shall be reduced by the CIE
Companies’ carrybacks and carryovers of state Tax Benefit Items from other
taxable periods to the extent such state Tax Benefit Items do not give rise to a
payment pursuant to Section 4.02(d).
(d)    CEC shall pay to the CIE Companies in accordance with Section 4.03 of
this Agreement, the amount, if any, by which one or more state Tax Benefit Items
of the CIE Companies reduced the State Combined or Consolidated Return



Doc#: US1:7861526v14

--------------------------------------------------------------------------------

9

Tax liability for any taxable period for which a State Combined or Consolidated
Return is filed by CEC after the date of this Agreement. For purposes of
computing the amount of the payment described in this Section 4.02(d), one or
more state Tax Benefit Items shall be considered to have reduced the State
Combined or Consolidated Return Tax liability in a given taxable period by an
amount equal to the difference, if any, between (i) the amount of the State
Combined or Consolidated Return Tax liability for the taxable period computed
without regard to such state Tax Benefit Item or Items and (ii) the amount of
the State Combined or Consolidated Return Tax liability for the taxable period
computed with regard to such state Tax Benefit Item or Items.
(e)    Subject to Section 6.04, if CEC incurs a Tax liability in any state
taxing jurisdiction, in addition to the Separate Return Taxable Income of the
CIE Companies, solely as a result of activities conducted by, or a nexus
presence of, the CIE Companies in such state taxing jurisdiction, the CIE
Companies shall be liable for such Tax liability of CEC and shall pay the amount
of such Tax liability to CEC in accordance with Section 4.03 of this Agreement.
Any Tax Benefit generated as a result of the payment of any such Tax liability
shall be deemed a Tax Benefit Item.
Section 4.03    Payment.
(c)    The computation of the state income Tax allocations, as well as any
required payment to and from CEC, shall be made within sixty (60) days after CEC
makes a payment to, or receives a payment credit or offset from, any Taxing
Authority pursuant to this Article IV. Any required payment to and from CEC
shall create a payable or receivable, as applicable, which shall be settled with
a cash payment in accordance with the terms of this Agreement. The allocation
and payment of Taxes under this Article IV shall be made at the reasonable
discretion of CEC, provided that the CIE Companies shall be entitled to review
and comment on such computations, and CEC shall consider in good faith any such
comments of the CIE Companies with respect to such computations.
(d)    The same method used for the calculation of estimated Tax for any State
Combined or Consolidated Return shall be used to determine the amount of
estimated Tax allocated to the CIE Companies. With regard to any estimated Tax
that is calculated based upon income of a prior taxable period, the payments
under this Agreement shall also be calculated based upon such income and
appropriate adjustments made when the final Tax Return is filed with respect to
such estimated Tax. For estimated Tax calculated in any other manner, the
payments under this Agreement shall be determined based upon the principles of
Section 4.02 of this Agreement.
Section 4.04    Carrybacks. In the event any state Tax Benefit Item for any
taxable period after the CIE Companies cease being State Affiliated Companies is
eligible to be carried back to a taxable period while the CIE Companies were
State Affiliated Companies, the CIE Companies shall, where possible, elect to
carry such state Tax Benefit Item forward to subsequent taxable periods. If the
CIE Companies are required by law to carry back any such state Tax Benefit Item,
the CIE Companies shall be entitled



Doc#: US1:7861526v14

--------------------------------------------------------------------------------

10

to a payment from CEC to the extent that such a payment would be required under
the terms of Section 4.02(d) of this Agreement.
ARTICLE V    

PAYMENT OF OTHER TAXES
Section 5.01    Other Taxes. Subject to Section 6.04, for taxable periods
beginning after the date of this Agreement, all Taxes payable relating to the
Tax Returns described in Sections 2.01(b), 2.02(b) and 2.03, as well as any
other Taxes owed by the CIE Companies other than Taxes attributable to (i) Tax
Returns filed by the CEC Consolidated Group, and (ii) State Combined or
Consolidated Returns filed on behalf of the State Affiliated Companies shall be
paid by the CIE Companies.
ARTICLE VI    

INDEMNIFICATION
Section 6.01    CEC’s Indemnification Obligations. Except as otherwise provided
in this Agreement, CEC and its Affiliates will indemnify and hold harmless the
CIE Companies for all liabilities for Taxes (and any loss, cost, fine, penalty,
damage or other expense of any kind, including reasonable attorneys’ fees and
costs incurred in connection therewith) attributable to (i) any Taxes of CEC or
the CEC Consolidated Group Companies (without regard to the CIE Companies)
imposed upon the CIE Companies by reason of the CIE Companies being liable for
such Taxes pursuant to Treasury Regulation Section 1.1502-6 or 1.1502-78 or any
analogous provision of state or local law, including any Taxes related to
deferred intercompany gains triggered by the CIE Contribution; (ii) any Taxes
imposed on the CIE Companies as a result of CEC settling a Tax Controversy
pursuant to Section 7.02(c) without seeking consent (or over the reasonable
objection) of the CIE Companies; and (iii) any Taxes imposed on the CIE
Companies due to the breach of any obligation or covenant of CEC under this
Agreement.
Section 6.02    CIE’s Indemnification Obligations. Subject to Section 6.04, the
CIE Companies will indemnify and hold harmless CEC and its Affiliates for all
liabilities for Taxes (and any loss, cost, fine, penalty, damage or expense of
any kind, including reasonable attorneys’ fees and costs incurred in connection
therewith) attributable to (i) any Taxes of the CIE Companies (which for the
purposes of this Section 6.02 shall be treated as a separate consolidated group
for U.S. federal, state and local income Tax purposes) imposed upon CEC and its
Affiliates by reason of CEC and its Affiliates being liable for such Taxes
pursuant to Treasury Regulation Section 1.1502-6 or 1.1502-78 or any analogous
provision of state or local law; and (ii) any Taxes imposed on CEC and its
Affiliates due to the breach of any obligation or covenant of the CIE Companies
under this Agreement.



Doc#: US1:7861526v14

--------------------------------------------------------------------------------

11

Section 6.03    Indemnification Mechanics.
(a)    If the Indemnifying Party is required to indemnify the Indemnified Party
pursuant to this Article XI, the Indemnified Party shall submit its calculations
of the amount required to be paid pursuant to this Article XI, showing such
calculations in reasonably sufficient detail so as to permit the Indemnifying
Party to understand the calculations. The Indemnifying Party shall pay to the
Indemnified Party, no later than ten (10) business days after the Indemnifying
Party receives the Indemnified Party’s calculations, the amount that the
Indemnifying Party is required to pay the Indemnified Party under this
Article XI; provided, however, that the Indemnifying Party will not be required
to make the indemnification payment if the Indemnifying Party disagrees with
such calculations. In such case, the Indemnifying Party shall notify the
Indemnified Party of its disagreement in writing within ten (10) business days
of receiving such calculations. Any disagreement with respect to such
indemnification payment will be resolved pursuant to Section 8.03.
(b)    Any claim under this Article XI shall be made no later than sixty (60)
days after the expiration of the applicable statute of limitations for
assessment of such liability for Taxes.
(c)    The amount of any indemnification payment with respect to any liability
for Taxes will be reduced by any current Indemnification Tax Benefits actually
realized by the Indemnified Party in respect of such liability for Taxes by the
end of the taxable period in which the indemnity payment is made. The
calculation of such Indemnification Tax Benefit shall be included in the
calculation required to be submitted pursuant to Section 6.03(a). If any
indemnification payment hereunder is determined to be taxable to the Indemnified
Party by any Tax Authority, the indemnity payment payable by the Indemnifying
Party will be increased as necessary to ensure that, after all required Taxes on
the indemnity payment are paid (including Taxes applicable to any increases in
the indemnity payment under this Section 6.03(c)), the Indemnified Party
receives the amount it would have received if the indemnity payment was not
taxable.
Section 6.04 Taxes Indemnifiable pursuant to the Transaction Agreement.


Notwithstanding anything to the contrary in this Agreement, the CIE Companies
shall have no obligation to make any indemnification or other payment under this
Agreement to CEC and its Affiliates with respect to amounts that CEC and its
Affiliates have indemnified or are required to indemnify the CIE Companies for
pursuant to Section 12 of the Transaction Agreement.




ARTICLE VII    

COOPERATION AND TAX CONTROVERSY
Section 7.01    Cooperation.



Doc#: US1:7861526v14

--------------------------------------------------------------------------------

12

(a)    CEC and the CIE Companies shall cooperate fully (and cause their
respective Affiliates to cooperate fully) at such time and to the extent
reasonably requested by the other party in connection with the preparation and
filing of any Tax Return or the conduct of any audit, dispute, proceeding, suit
or action concerning any issues or any other matter contemplated hereunder. Such
cooperation shall include, without limitation, (i) the retention and provision
on demand of books, records, documentation or other information relating to any
Tax Return until the later of (x) the expiration of the applicable federal or
state statute of limitation (giving effect to any extension, waiver, or
mitigation thereof) and (y) in the event any claim has been made under this
Agreement for which such information is relevant, until a Final Determination
with respect to such claim; (ii) the execution of any document that may be
necessary or reasonably helpful in connection with the filing of any Tax Return,
or claim for a refund of Taxes previously paid, by either party, or in
connection with any audit, proceeding, suit or action addressed in the preceding
sentence (including a requisite power of attorney); and (iii) the use of the
parties’ best efforts to obtain any documentation from a Taxing Authority or any
other administrative, judicial or other governmental authority or a third party
that may be necessary or helpful in connection with the foregoing. Each party
shall make its employees and facilities reasonably available on a mutually
convenient basis to facilitate such cooperation.
(b)    CEC and the CIE Companies shall use reasonable efforts to keep each other
advised as to the status of Tax Controversies (as defined below) involving any
issue which could give rise to the liability of the other party under this
Agreement. CEC and the CIE Companies shall each promptly notify the other of any
inquiries by any Taxing Authority or any other administrative, judicial or other
governmental authority that relate to any Tax that may be imposed on the other
or any affiliate of the other that might give rise to any liability under this
Agreement.
Section 7.02    Contest Provisions. Subject to the cooperation provisions in
Section 7.01, CEC shall have full responsibility and discretion in the handling
of any audit, protest to an administrative agency, and litigation in other court
of competent jurisdiction (a “Tax Controversy”), and the right to determine
settlement of such Tax Controversy, which relates to (i) a Tax Return of the CEC
Consolidated Group or of the State Affiliated Companies and (ii) any other Tax
Controversy involving a Tax for which CEC is responsible pursuant to Section
6.01 of this Agreement, provided that, (a) the CIE Companies shall, at the
expense of the CIE Companies, have participation and consultation rights with
respect to any Tax Controversy relating to Taxes for which the CIE Companies
would be responsible under this Agreement (for the avoidance of doubt, including
pursuant to Section 7.03), or that would reasonably be expected to have a
material impact on Taxes of the CIE Companies for taxable periods after the
Deconsolidation Date, (b) CEC agrees to consider in good faith any comments or
suggestions of the CIE Companies with respect to the resolution of such Tax
Controversy; and (c) such Tax Controversy shall not be settled without the prior
written consent of the CIE Companies, which consent shall not be unreasonably
withheld or delayed (it being understood and agreed that CEC may settle the Tax
Controversy



Doc#: US1:7861526v14

--------------------------------------------------------------------------------

13

notwithstanding the failure to obtain such consent and, in such case, the sole
remedy of the CIE Companies shall be monetary damages and not injunctive
relief). The CIE Companies shall have full responsibility and discretion in the
handling of any Tax Controversy, and the sole right to determine the settlement
of such Tax Controversy, involving any other Taxes of the CIE Companies.
Section 7.03    Certain Adjustments. In the event of a redetermination of any
Tax Item reflected on any Tax Return described in Section 2.01(a) and Section
2.02(a), as a result of a refund of Taxes paid, a Final Determination, or any
settlement or compromise with any Taxing Authority that may affect the Separate
Tax Liability, CEC will prepare a revised pro forma Tax Return for the relevant
taxable period reflecting the redetermination of such Tax Item as a result of
such refund, Final Determination, settlement, or compromise. Subject to Section
6.04, the CIE Companies shall pay to CEC, or CEC shall pay to the CIE Companies,
as appropriate, an amount equal to the difference, if any, between the Separate
Tax Liability based on such revised pro forma Tax Return and the Separate Tax
Liability for such period as originally computed pursuant to this Agreement.
ARTICLE VIII    

MISCELLANEOUS
Section 8.01    Effective Date. This Agreement applies to all matters related to
any Tax Returns filed, Taxes paid, adjustments made in respect of any Tax, and
any other matters involving Taxes on or after the date of this Agreement.
Section 8.02    Setoff. All payments to be made by any party under this
Agreement may be netted against payments due to such party under this Agreement,
but otherwise shall be made without setoff, counterclaim or withholding.
Section 8.03    Dispute Resolution. In the event that CEC and CIE disagree as to
the amount or calculation of any payment to be made under this Agreement, or the
interpretation or application of any provision under this Agreement, the parties
will attempt in good faith to resolve such dispute. If such dispute is not
resolved within sixty (60) business days following the commencement of the
dispute, CEC and CIE will jointly retain an Independent Firm, reasonably
acceptable to both parties, to resolve the dispute. The Independent Firm will
act as an arbitrator to resolve all points of disagreement and its decision will
be final and binding upon all parties involved. Following the decision of the
Independent Firm, CEC and CIE will each take or cause to be taken any action
necessary to implement the decision of the Independent Firm. The fees and
expenses relating to the Independent Firm will be borne by the party that does
not prevail in the dispute resolution proceeding.
Section 8.04    Interest. Payments pursuant to this Agreement that are not made
within the period prescribed in this Agreement (the “Payment Period”) and that
are not otherwise setoff against amounts owed by one party to the other party
will bear



Doc#: US1:7861526v14

--------------------------------------------------------------------------------

14

interest for the period from and including the date immediately following the
last date of the Payment Period through and including the date of payment at a
per annum rate equal to the applicable rate for large corporate underpayments
set forth in Section 6621(c) of the Code. Such interest will be payable at the
same time as the payment to which it relates and will be calculated on the basis
of a year of 365 days and the actual number of days for which due.
Section 8.05    Complete Agreement; Survival. This Agreement and the provisions
of the Transaction Agreement that relate to Taxes constitute the entire
agreement of the parties concerning the subject matter hereof. Any other
agreements whether or not written, in respect of any Tax between or among CEC
and the CIE Companies shall be terminated and have no further effect. This
Agreement may not be amended or terminated except by an agreement in writing
signed by the parties hereto. To the extent there is a conflict between this
Agreement and the Transaction Agreement, the provisions of the Transaction
Agreement shall control.
Section 8.06    Confidentiality. Each party will hold and cause its directors,
officers, employees, advisors and consultants to hold in strict confidence,
unless compelled to disclose by judicial or administrative process or, in the
opinion of its counsel, by other requirements of law, all information (other
than any such information relating solely to the business or affairs of such
party) concerning the other parties hereto furnished to it by such other party
or its representatives pursuant to this Agreement (except to the extent that
such information can be shown to have been (i) in the public domain through no
fault of such party, (ii) later lawfully acquired from other sources not known
to be under a duty of confidentiality by the party to which it was furnished, or
(iii) independently developed), and each party will not release or disclose such
information to any other person, except its directors, officers, employees,
auditors, attorneys, financial advisors, bankers and other consultants who will
be advised of and agree to be bound by the provisions of this Section 8.06. Each
party will be deemed to have satisfied its obligation to hold confidential
information concerning or supplied by the other party if it exercises the same
care as it takes to preserve confidentiality for its own similar information.
Section 8.07    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to the
principles of conflict of laws of the State of Delaware.
Section 8.08    Successors and Assigns. A party’s rights and obligations under
this Agreement may not be assigned without the prior written consent of the
other party. All of the provisions of this Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns. If any party to this Agreement forms or acquires one or more
Subsidiaries that becomes a Member of the CEC Consolidated Group or a State
Affiliated Company, such party will cause any such Subsidiary to be bound by the
terms of this Agreement, and this Agreement shall apply to any such Subsidiary
in the same manner and to the same extent as the current party.



Doc#: US1:7861526v14

--------------------------------------------------------------------------------

15

Section 8.09    Intended Third Party Beneficiaries. This Agreement is solely for
the benefit of the parties to this Agreement and should not be deemed to confer
upon third parties any remedy, claim, liability, reimbursement, claim of action
or other right in excess of those existing without this Agreement.
Section 8.10    Legal Enforceability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to that jurisdiction,
be ineffective to the extent of the prohibition or unenforceability without
invalidating the remaining provisions. Any prohibition or unenforceability of
any provision of this Agreement in any jurisdiction shall not invalidate or
render unenforceable the provision in any other jurisdiction.
Section 8.11    Severability. If any provision of this Agreement or the
application thereof to any person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it has been held invalid or
unenforceable, will remain in full force and effect and will in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any party.
Section 8.12    Expenses. Unless otherwise expressly provided in this Agreement,
each party shall bear any and all expenses that arise from its respective
obligations under this Agreement. In the event either party to this Agreement
brings an action or proceeding for the breach or enforcement of this Agreement,
the prevailing party in such action or proceeding, whether or not such action or
proceeding proceeds to final judgment, shall be entitled to recover as an
element of its costs, and not as damages, such reasonable attorneys’ fees as may
be awarded in the action or proceeding in addition to whatever other relief to
which the prevailing party may be entitled.
Section 8.13    Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signature thereto and hereto were upon the same instrument.
Section 8.14    Change in Law. If, after the date this Agreement is executed, as
a result of an amendment to the Code, the promulgation of proposed, temporary or
final regulations, the issuance of a ruling by a Tax Authority, the decision of
any court, or a change in any applicable state or local law, CEC or the CIE
Companies believe that it is necessary or helpful to amend the provisions of
this Agreement in order to preserve the rights and benefits contemplated herein,
each of the parties hereto agrees to negotiate in good faith all such amendments
and modifications as shall be necessary or appropriate in order to preserve as
nearly as possible for the parties hereto the rights and benefits contemplated
herein.
Section 8.15    Notices. All notices and other communications required or
permitted to be given hereunder shall be in writing and will be deemed given
upon (a) a



Doc#: US1:7861526v14

--------------------------------------------------------------------------------

16

transmitter’s confirmation of a receipt of a facsimile transmission (but only if
followed by confirmed delivery of a standard overnight courier the following
business day or if delivered by hand the following business day), (b) confirmed
delivery of a standard overnight courier or when delivered by hand or (c) the
expiration of five business days after the date mailed by certified or
registered mail (return receipt requested), postage prepaid, to the parties at
the following addresses (or at such other addresses for a party as may be
specified by like notice):
If to CEC or any member of the CEC Consolidated Group other than CIE, to:
Caesars Entertainment Corporation
Attn: General Counsel
One Caesars Palace Drive
Las Vegas, NV 89109


with a copy (which will not constitute effective notice) to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
Attn: Brad R. Okun
1285 Avenue of the Americas
New York, NY 10019
If to CIE or any of the CIE Companies, to:
Caesars Interactive Entertainment, Inc.
Attn: Chief Executive Officer
One Caesars Palace Drive
Las Vegas, NV 89109


with a copy (which will not constitute effective notice) to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
Attn: Brad R. Okun
1285 Avenue of the Americas
New York, NY 10019
or to such other address as any party hereto may have furnished to the other
parties by a notice in writing in accordance with this Section 8.15.
Section 8.16    Authorization. Each of CEC and CIE hereby represents and
warrants that it has the power and authority to execute, deliver and perform
this Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such party, that this Agreement constitutes a
legal, valid and binding obligation of each such party and that the execution,
delivery and performance of this Agreement by such party does not contravene or
conflict with any provision of law or of its charter or bylaws or any agreement,
instrument or order binding on such party.



Doc#: US1:7861526v14

--------------------------------------------------------------------------------

17

Section 8.17    Waiver of Jury Trial. Each of the parties hereto irrevocably and
unconditionally waives all right to trial by jury in any litigation, claim,
action, suit, arbitration, inquiry, proceeding, investigation or counterclaim
(whether based in contract, tort or otherwise) arising out of or relating to
this Agreement or the actions of the parties hereto in the negotiation,
administration, performance and enforcement thereof.
 




Doc#: US1:7861526v14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

CAESARS ENTERTAINMENT CORPORATION

By:     /s/ Eric Hession                    
Name:     Eric Hession
Title:     Senior Vice President and Treasurer




CAESARS INTERACTIVE ENTERTAINMENT, INC.

By:    /s/ Craig Abrahams             
Name: Craig Abrahams
Title: Senior Vice President, Chief Financial Officer and Treasurer



[Signature Page – Tax Matters Agreement]